MEMORANDUM **
Julio Garza-Alemon appeals the 84-month sentence imposed following his guilty plea to one count of distribution of cocaine in violation of 21 U.S.C. § 841(a)(1) *480and (b)(1)(C). Garza-Alemon’s entire argument on appeal is “that the standard range is excessive and that his young age and family situation should have been taken into account by the court and a lower sentence imposed.” We lack jurisdiction to review the sentence because it was imposed within the 78-87 month range to which the parties stipulated in a binding plea agreement entered pursuant to Fed. R.Crim.P. 11(e)(1)(C) and Garza-Alemon does not contend that the sentence was imposed in violation of law or as a result of an incorrect application of the sentencing guidelines. 18 U.S.C. § 3742(c)(1); United States v. Littlefield, 105 F.3d 527 (9th Cir.1997).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.